COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 HAN SONG,                                     '
                                                              No. 08-13-00059-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                          County Criminal Court No. 5
 THE STATE OF TEXAS,                           '
                                                            of Denton County, Texas
                                               '
                           State.
                                               '            (TC# CR-2011-00259-E)




                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time to file the brief

until June 19, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Chris C. Yu, the Appellants’ Attorney, prepare the

Appellants’ brief and forward the same to this Court on or before June 19, 2013.

       IT IS SO ORDERED this 15th day of May, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.